   Case 2:20-cv-00139-wks-kjd Document 18 Filed 09/15/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


FRANK W. FELLOWS,               :
                    Petitioner, :
                                :
          v.                    : Docket No. 2:20-CV-139
                                :
JAMES BAKER and                 :
THOMAS J. DONOVAN, JR.,         :
                   Respondents. :


                                  ORDER



     The Report and Recommendation of the United States Magistrate

Judge was filed March 10, 2021.      After careful review of the file

and the Magistrate Judge's Report and Recommendation, no

objections having been filed by any party, this Court ADOPTS the

Magistrate Judge's recommendations in full for the reasons stated

in the Report.

     The Respondent’s Motion to Dismiss (Doc. 5) is GRANTED.

It is further ordered that Fellows’s §2254 Petition (Doc. 4) is

DISMISSED and Fellows’s Motion to Reconsider denial of his request

for appointed counsel (Doc. 10) is DENIED as moot.

     Because Fellows has not made a substantial showing of a denial

of a constitutional right, a certificate of appealability will

not issue.   See 28 U.S.C. §2253(c)(2).
   Case 2:20-cv-00139-wks-kjd Document 18 Filed 09/15/21 Page 2 of 2



     Dated at Burlington, in the District of Vermont, this 15th

day of September, 2021.

                                    /s/ William K. Sessions III
                                    William K. Sessions III
                                    District Court Judge
